DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on February 9, 2022.
Claim 9 has been previously cancelled. Claims 1-8, 10-15 are currently pending in the application, and are considered in this Office action, with claim 1 amended.
The proposed amendments filed after the Final Office action mailed on December 15, 2021 have been entered.
Applicant’s amendment to the Specification has overcome the objection set forth in the previous Office Action. 
The rejection of claim 1 and its dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
Allowable Claims
Claims 1-8, 10-15 are allowed over the prior art of record.
Reasons for Allowance
The reasons for allowance have been provided in the Final Office action mailed on December 15, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711